GIDEON, J.
I concur in the order reversing the judgment and remanding the cause for a new trial. I do so, however, not so much by reason of any defect in the indorsement or the absence of proof that the indorsement was made by some one authorized to make the same, but for the reason that the answer alleges and the proof shows facts that establish ■ beyond controversy that the check was not enforceable in the hands of the original payee, and that it was obtained by representations that were not true. The check, to say the least, was illegally in the hands of the payee for the purpose of indorsement or transfer. The better rule seems to be that when such a state of facts appears it is not only incumbent upon the holder of the negotiable paper to show that he paid value for it before maturity, but he must go further and show that he had no knowledge or notice of the illegality or fraud. That the plaintiff did not do in this cáse. Pierson v. Huntington, 82 Vt. 482, 74 Atl. 88, 29 L. R. A. (N. S.) 695, 137 Am. St. Rep. 1029. See note 125 Am. St. Rep. 812.